DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In re Claims 19 and 20, Applicant's arguments have been fully considered but they are not persuasive.  An alternating voltage is commonly referred to in the art in the singular and reciting a singular “supply voltage” does not inherently render said “supply voltage” as a direct voltage.  Furthermore, the specification as originally filed makes no mention of a battery or of a battery being directly connected to the supply connections.  The Examiner would also like to note that an alternator outputs alternating current, not direct current.  
Measuring apparatus 432 as seen in Figure 4 of the specification could at best be considered to represent a differential current measuring transformer as similarly taught by Fahrenkrug.  However, as is known in the art, these transformer based current measuring devices are not capable of measuring a differential DC current.  Therefore, the specification is not found to provide support of measuring differential current between DC currents and the previous 35 USC 112(a) rejection is maintained.  
In re Claim 3, Applicant's arguments have been fully considered but they are not persuasive.  The claim language does not preclude the inclusion of an additional switch, only that a switch for load changeover be present.  As discussed previously and below, Huang teaches switch K2 as a load changeover switch that is considered in a “closed” position when it connects the line voltage input at “HOT” to the output load and receptacle and is considered in an “open” position when it interrupts the current path between the line voltage input and the load and connects to the defined load R3 (via closed K1 during push of the TEST button) which is connected to the reverse (“WHITE”) conductor [paragraphs 29-33].
Furthermore, Fahrenkrug demonstrates in Figure 2 that the reverse conductor would be connected to a ground 104G via the power source 104.  Upon modification with Huang, the resistor R3 of Huang would be connected to ground via its connection to the reverse (“WHITE”) conductor.  
The previous rejection in view of Seidler has been overcome due to foreign priority of the instant application being perfected.
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the specification as originally filed, there is no teaching of the first and second current being direct current.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ostrand et al (2017/0025892) in view of Fahrenkrug et al (2014/0009299) and Huang (2012/0170159).
In re Claim 3, Van Ostrand teaches a residual current sensor (100D) for a residual current protective device for monitoring an electrical load (208), the residual current sensor has the following features as seen in Figures 1-3 comprising: 
a measuring apparatus (301) for measuring a differential current between a first electric current in an electrical forward conductor (103), which forward-conducts from a control apparatus (207 and 216) for controlling the electrical current to the electrical load (Master Control System 216 can control if power from 207 is delivered to the load, paragraphs 16-18 and 41-43), and a second electric current in an electrical reverse conductor (104), which conducts away from the electrical load (paragraph 34); 

Van Ostrand further teaches that each current sensor 100 can be deployed anywhere in a power distribution system that monitoring and/or control of loads is required (paragraph 19) and that each current sensor 100 can report data to the Master Control System 216 for analysis and/or be under control of the Master Control System 216 (paragraphs 16-18).  Van Ostrand does not specifically teach that the load to be protected is for a vehicle or that the signaling apparatus compares the measured differential current with a threshold.
Fahrenkrug teaches that batteries in vehicles require charging and are connected to an AC supply line (paragraphs 2 and 6).  Fahrenkrug also teaches that these vehicles are subject to leakage currents and it is desirable to report and store data concerning these detected leakage currents for analysis (paragraphs 5-8).  Furthermore, Fahrenkrug teaches when reporting such a leakage, the differential 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention utilize the current sensor as taught by Van Ostrand to protect the battery of a vehicle since Fahrenkrug teaches that they are subject leakage currents and it is desirable to report detected instances of such leakage current, which the current sensor of Van Ostrand is capable of addressing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare the differential current detected by the measuring apparatus of Van Ostrand to a threshold, since it provides a simple and effective way to determine a leakage current fault has occurred.
Furthermore, Van Ostrand teaches a GFCI sensor 301 (paragraph 34), and circuit interrupter 105 (paragraph 20), and self-test circuitry 305, considered part of the signaling apparatus as discussed above, that may include a test button to initiate a test.  However, Van Ostrand does not specifically teach the switch and defined load as claimed.
Huang teaches a testing circuit for a GFCI system as seen in Figure 1 comprising: a defined load R3 connected to the reverse conductor (neutral wire paragraph 32), a test button “TEST” that controls a load changeover switch K2 that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the testing circuit of Huang as part of the self-test circuity of Van Ostrand, since it provides a concrete example of manual self-test circuitry via a test button as described by Van Ostrand to insure the reliability of the GFCI circuitry.
Furthermore, Fahrenkrug demonstrates in Figure 2 that the reverse conductor would be connected to a ground 104G via the power source 104.  Upon modification with Huang, the resistor R3 of Huang would be connected to ground via its connection to the reverse (“WHITE”) conductor.  
Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed for overcoming the previous rejection in view of Seidler due to perfecting the foreign priority of the instant application.  Additionally, as noted in the previous action, Van Ostrand as modified by Fahrenkrug and Huang fails to teach that the reverse conductor monitored by the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836